
	
		I
		111th CONGRESS
		2d Session
		H. R. 4470
		IN THE HOUSE OF REPRESENTATIVES
		
			January 19, 2010
			Ms. Watson introduced
			 the following bill; which was referred to the
			 Committee on the
			 Judiciary, and in addition to the Committee on
			 Homeland Security, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To ensure that individuals detained by the Department of
		  Homeland Security are treated humanely, provided adequate medical care, and
		  granted certain specified rights.
	
	
		1.Short titleThis Act may be cited as the
			 Safe Treatment, Avoiding Needless
			 Deaths, and Abuse Reduction in the Detention System Act
			 or the Strong STANDARDS
			 Act.
		2.DefinitionsIn this Act:
			(1)DetaineeThe
			 term detainee means an individual who is subject to detention
			 under the Immigration and Nationality Act.
			(2)DetentionThe
			 term detention means government custody or any other deprivation
			 of an individual’s freedom of movement by government agents.
			(3)Detention
			 facilityThe term detention facility means any
			 Federal, State, local government facility, or privately owned and operated
			 facility that is used to hold detainees for more than 72 hours.
			(4)SecretaryThe
			 term Secretary means the Secretary of Homeland Security.
			(5)Short-term
			 detention facilityThe term short-term detention
			 facility means any Federal, State, local government, or privately owned
			 and operated facility that is used to hold immigration detainees for 72 hours
			 or less.
			(6)Unaccompanied
			 alien childrenThe term unaccompanied alien children
			 has the meaning given the term in section 462(g) of the Homeland Security Act
			 of 2002 (6 U.S.C. 279(g)).
			3.Detention
			 conditions
			(a)In
			 generalThe Secretary shall—
				(1)ensure that all
			 detainees are treated humanely and granted the protections described in this
			 section; and
				(2)comply with the
			 minimum requirements set forth in this section.
				(b)Quality of
			 medical care
				(1)Right to medical
			 careEach detainee has the right to—
					(A)prompt and
			 adequate medical care, designed to ensure continuity of care, at no cost to the
			 detainee;
					(B)care to address
			 medical needs that existed prior to detention; and
					(C)primary care,
			 emergency care, chronic care, reproductive health care, prenatal care, dental
			 care, eye care, mental health care, and other medically necessary specialized
			 care.
					(2)Screenings and
			 examinationsEach detainee shall receive—
					(A)a comprehensive
			 medical, dental, and mental health intake screening, including screening for
			 sexual abuse or assault by a licensed health care professional upon arrival at
			 a detention facility or short-term detention facility; and
					(B)a comprehensive
			 medical and mental health examination by a licensed health care professional
			 not later than 14 days after the detainee’s arrival at a detention
			 facility.
					(3)Medications and
			 treatment
					(A)PrescriptionsEach
			 detainee taking prescribed medications prior to detention shall be allowed to
			 continue taking such medications, on schedule and without interruption, until
			 and unless a licensed health care professional examines the immigration
			 detainee and decides upon an alternative course of treatment. Detainees who
			 arrive at a detention facility without prescription medications and report
			 being on such medications shall be evaluated by a qualified health care
			 professional not later than 24 hours after arrival. All decisions to
			 discontinue or modify a detainee’s reported prescription medication regimen
			 shall be conveyed to the detainee in a language that the detainee understands
			 and shall be recorded in writing in the detainee’s medical records.
					(B)Psychotropic
			 medicationMedication may not be forcibly administered to a
			 detainee to facilitate transport, removal, or otherwise to control the
			 detainee’s behavior. Involuntary psychotropic medication may only be used, to
			 the extent authorized by applicable law, in emergency situations after a
			 physician has personally examined the detainee and determined that—
						(i)the
			 detainee is imminently dangerous to self or others due to a mental illness;
			 and
						(ii)involuntary
			 psychotropic medication is medically appropriate to treat the mental illness
			 and necessary to prevent harm.
						(C)TreatmentEach
			 detainee shall be provided medically necessary treatment, including prenatal
			 care, prenatal vitamins, hormonal therapies, and birth control. Female
			 detainees shall be provided with adequate access to sanitary products.
					(4)Medical care
			 decisionsAny decision regarding requested medical care for a
			 detainee—
					(A)shall be made in
			 writing by an on-site licensed health care professional not later than 72 hours
			 after such medical care is requested; and
					(B)shall be
			 immediately communicated to the detainee.
					(5)Administrative
			 appeals process
					(A)In
			 generalDetention facilities, in conjunction with the Department
			 of Homeland Security, shall ensure that detainees, medical providers, and
			 legally appointed advocates have the opportunity to appeal a denial of
			 requested health care services by an on-site provider to an independent appeals
			 board.
					(B)Appeals
			 boardThe appeals board shall include health care professionals
			 in the fields relevant to the request for medical or mental health care.
					(C)DecisionNot
			 later than 7 days after an appeal is received by the appeals board under this
			 paragraph, or earlier if medically necessary, the appeals board shall issue a
			 written decision regarding the appeal and notify the detention facility and the
			 appellee of such decision.
					(6)Review of
			 on-site medical provider requests
					(A)In
			 generalThe Secretary shall respond within 72 hours to any
			 request by an on-site medical provider for authorization to provide medical or
			 mental health care to a detainee.
					(B)Written
			 explanationIf the Secretary denies or fails to grant a request
			 described in subparagraph (A), the Secretary shall immediately provide a
			 written explanation of the reasons for such decision to the on-site medical
			 provider and the detainee.
					(C)Appeals
			 boardThe on-site medical provider and the detainee (or the
			 detainee’s legally appointed advocate) shall be permitted to appeal the denial
			 of, or failure to grant, a request described in subparagraph (A) to an
			 independent appeals board.
					(D)DecisionNot
			 later than 7 days after an appeal is received by the appeals board under this
			 paragraph, or earlier if medically necessary, the appeals board shall issue a
			 written decision regarding the appeal and notify the on-site medical provider,
			 the detainee, and the detention facility of such decision.
					(7)Conditional
			 release
					(A)In
			 generalIf a licensed health care professional determines that a
			 detainee has a medical or mental health care condition, is pregnant, or is a
			 nursing mother, the Secretary shall consider releasing the detainee on parole,
			 on bond, or into a secure alternatives program.
					(B)ReevaluationIf
			 a detainee described in subparagraph (A) is not initially released under this
			 paragraph, the Secretary shall periodically reevaluate the situation of the
			 detainee to determine if such a release would be appropriate.
					(C)Discharge
			 planningUpon removal or release, all detainees with serious
			 medical or mental health conditions and women who are pregnant shall receive
			 discharge planning to ensure continuity of care for a reasonable period of
			 time.
					(8)Medical
			 records
					(A)In
			 generalThe Secretary shall maintain complete, confidential
			 medical records for every detainee and make such records available to a
			 detainee or to individuals authorized by the detainee not later than 72 hours
			 after receiving a request for such records.
					(B)Transfer of
			 medical recordsImmediately upon a detainee’s transfer between
			 detention facilities, the detainee’s complete medical records, including any
			 transfer summary, shall be provided to the receiving detention facility.
					(c)Transfers of
			 detainees
				(1)NoticeAbsent
			 exigent circumstances, such as a natural disaster or comparable emergency, the
			 Secretary shall provide not less than 72 hours written notice to any detainee
			 before transferring such detainee to another detention facility. Not later than
			 24 hours after such transfer, the Secretary shall notify the detainee’s legal
			 representative or other person designated by the detainee of the transfer, by
			 telephone and in writing.
				(2)ProceduresAbsent
			 exigent circumstances, such as a natural disaster or comparable emergency, the
			 Secretary shall not transfer a detainee to another detention facility if such
			 transfer would—
					(A)impair an existing
			 attorney-client relationship;
					(B)prejudice the
			 rights of the detainee in any legal proceeding, including any Federal, State,
			 or administrative proceeding; or
					(C)negatively affect
			 the detainee’s health, including by interrupting the continuity of medical care
			 or provision of prescription medication.
					(d)Access to
			 telephones
				(1)In
			 generalNot later than 6 hours after the commencement of a
			 detention of a detainee, the detainee shall be provided reasonable access to a
			 telephone, with at least 1 working telephone available for every 25
			 detainees.
				(2)ContactsEach
			 detainee has the right to contact by telephone, free of charge—
					(A)legal
			 representatives;
					(B)nongovernmental
			 organizations designated by the Secretary;
					(C)consular
			 officials;
					(D)Federal and State
			 courts in which the detainee is, or may become, involved in a legal proceeding;
			 and
					(E)all government
			 immigration agencies and adjudicatory bodies, including the Office of the
			 Inspector General of the Department of Homeland Security and the Office for
			 Civil Rights and Civil Liberties of the Department of Homeland Security,
			 through confidential toll-free numbers.
					(3)EmergenciesEach
			 detainee subject to expedited removal or who is experiencing a personal or
			 family emergency, including the need to arrange care for dependents, shall be
			 allowed to make confidential calls at no charge.
				(4)PrivacyEach
			 detainee has the right to privacy of telephone conversations made for the
			 purpose of obtaining legal representation or related to legal matters.
				(5)RatesThe
			 Secretary shall ensure that rates charged in detention facilities for telephone
			 calls are reasonable and do not significantly impair the detainee’s right to
			 make telephone calls.
				(e)Physical and
			 sexual abuse
				(1)In
			 generalNo detainee, whether in a detention facility or
			 short-term detention facility, shall be subject to degrading or inhumane
			 treatment such as physical abuse, sexual abuse or harassment, or arbitrary
			 punishment.
				(2)PreventionDetention
			 facilities shall take all necessary measures—
					(A)to prevent sexual
			 abuse and sexual assaults of detainees;
					(B)to provide medical
			 and mental health treatment to victims of sexual abuse and sexual assaults;
			 and
					(C)to comply fully
			 with the national standards for the detection, prevention, reduction, and
			 punishment of prison rape adopted pursuant to section 8 of the Prison Rape
			 Elimination Act of 2003 (42 U.S.C. 15607).
					(f)Limitations on
			 solitary confinement, shackling, and strip searches
				(1)Extraordinary
			 circumstancesThe use of solitary confinement, shackling, and
			 strip searches of detainees shall be limited to situations where the use of
			 such techniques is necessitated by extraordinary circumstances when the safety
			 of other persons is at imminent risk. These techniques may not be used for the
			 purpose of humiliating detainees either within or outside the detention
			 facility.
				(2)Protected
			 classesSolitary confinement, shackling, and strip searches may
			 not be used on pregnant women, nursing mothers, women in labor or delivery, or
			 children who are younger than 18 years of age. Strip searches may not be
			 conducted in front of children who are younger than 21 years of age.
				(3)Written
			 policiesDetention facilities shall—
					(A)adopt written
			 policies pertaining to the use of force and the use of restraints; and
					(B)train all staff on
			 the proper use of such techniques and devices.
					(g)Location of
			 detention facilities
				(1)New
			 facilitiesAll detention facilities first used by the Department
			 of Homeland Security after the date of the enactment of this Act shall be
			 located within 50 miles of a community in which there is a demonstrated
			 capacity to provide free or low-cost legal representation by—
					(A)nonprofit legal
			 aid organizations; or
					(B)pro bono attorneys
			 with expertise in asylum or immigration law.
					(2)Existing
			 facilitiesNot later than January 1, 2012, all detention
			 facilities used by the Department of Homeland Security shall meet the location
			 requirement described in paragraph (1).
				(3)ReportIf
			 the Secretary fails to comply with the requirement under paragraph (2) by
			 January 1, 2012, the Secretary shall submit a report to Congress on such date,
			 and annually thereafter, that—
					(A)explains the
			 reasons for such failure; and
					(B)describes the
			 specific plans of the Secretary to meet such requirement.
					(h)Translation
			 capabilitiesDetention facilities and short-term detention
			 facilities shall—
				(1)employ staff who
			 are professionally qualified in any language spoken by more than 10 percent of
			 its detainee population;
				(2)arrange for
			 alternative translation services, as needed, in the exceptional circumstances
			 when trained bilingual staff members are unavailable to translate; and
				(3)provide notices
			 and written materials to detainees in the native language of such detainees if
			 such language is spoken by more than 5 percent of the detainees in the
			 facility.
				(i)Legal
			 accessAll detention facilities shall provide detainees
			 with—
				(1)access to legal
			 information, including an on-site law library with up-to-date legal materials
			 and law databases;
				(2)free access to the
			 necessary equipment and materials for legal research and correspondence, such
			 as computers, printers, copiers, and typewriters;
				(3)information
			 regarding the availability of legal information and services to assist those
			 with limited English proficiency or disabilities;
				(4)confidential
			 meeting space to confer with legal counsel; and
				(5)services to send
			 confidential legal documents to legal counsel, government offices, and legal
			 organizations.
				(j)Visitors
				(1)Legal
			 representationDetainees in detention facilities have the right
			 to meet privately with current or prospective legal representatives,
			 interpreters, and other legal support staff for at least 8 hours per day on
			 regular business days and 4 hours per day on weekends and holidays, subject to
			 appropriate security procedures. Legal visits may only be restricted for
			 narrowly defined exceptional circumstances, such as a natural disaster or
			 comparable emergency.
				(2)Pro bono
			 organizationsDetention facilities shall prominently post, in
			 detainee housing units and other appropriate areas, official lists of pro bono
			 legal organizations and their contact information, which shall be updated
			 semiannually by the Secretary.
				(3)Religious,
			 cultural, and spiritual visitorsDetainees have the right to
			 reasonable access to religious or other qualified individuals to address
			 religious, cultural, and spiritual considerations.
				(4)ChildrenDetainees
			 have the right to regular, private contact visits with children who are younger
			 than 18 years of age.
				(k)Recreational
			 programs and activitiesDetention facilities shall provide
			 detainees with access to at least 1 hour of indoor and outdoor recreational
			 programs and activities each day.
			(l)Training of
			 personnelAll personnel in detention facilities and short-term
			 detention facilities shall be given comprehensive, specialized training and
			 regular, periodic updates, including—
				(1)an overview of
			 immigration detention and all detention standards;
				(2)the
			 characteristics of the noncitizen detainee population, including special
			 characteristics of vulnerable groups; and
				(3)the due process
			 and grievance procedures to protect the rights of detainees.
				(m)TransportationThe
			 Secretary shall ensure that—
				(1)each detainee is
			 safely transported, which shall include the appropriate use of safety harnesses
			 and occupancy limitations of vehicles; and
				(2)female officers
			 are responsible and at all times present during the transfer and transport of
			 female detainees who are in the custody of the Department of Homeland
			 Security.
				(n)Vulnerable
			 populationsDetention facility conditions and minimum
			 requirements for detention facilities shall recognize and accommodate the
			 unique needs of vulnerable detainees, including—
				(1)families with
			 children;
				(2)asylum
			 seekers;
				(3)victims of abuse,
			 torture, or trafficking;
				(4)individuals who
			 are older than 65 years of age;
				(5)pregnant women;
			 and
				(6)nursing
			 mothers.
				(o)ChildrenThe
			 Secretary shall ensure that unaccompanied alien children are—
				(1)physically
			 separated from any adult who is not an immediate family member; and
				(2)separated by sight
			 and sound from—
					(A)immigration
			 detainees and inmates with criminal convictions;
					(B)pretrial inmates
			 facing criminal prosecution;
					(C)children who have
			 been adjudicated delinquents or convicted of adult offenses or are pending
			 delinquency or criminal proceedings; and
					(D)inmates exhibiting
			 violent behavior while in detention.
					4.Specific
			 detention requirements for short-term detention facilities
			(a)Access to basic
			 needs, people, and property
				(1)Basic
			 needsAll detainees in
			 short-term detention facilities shall receive—
					(A)potable water;
					(B)food, if detained for more than 5
			 hours;
					(C)basic toiletries, diapers, sanitary
			 products, and blankets; and
					(D)access to bathroom facilities.
					(2)PeopleThe Secretary shall provide consular
			 officials with access to detainees held at any short-term detention facility.
			 Detainees shall be afforded reasonable access to a licensed health care
			 professional. The Secretary shall ensure that nursing mothers in such
			 facilities have access to their children.
				(3)PropertyAny property belonging to a detainee that
			 was confiscated by an official of the Department of Homeland Security shall be
			 returned to the detainee upon repatriation or transfer.
				(b)Protections for
			 children
				(1)Qualified
			 staffThe Secretary shall ensure that adequately trained and
			 qualified staff are stationed at each major port of entry at which, during the
			 most recent 2 fiscal years, an average of not fewer than 50 unaccompanied alien
			 children per year have been held by United States Customs and Border
			 Protection, which staff shall include—
					(A)independent
			 licensed social workers dedicated to ensuring the proper temporary care for the
			 children while in the custody of United States Customs and Border Protection;
			 and
					(B)agents charged
			 primarily with the safe, swift, and humane transportation of such children to
			 the custody of the Office of Refugee Resettlement.
					(2)Specific
			 rightsThe social workers described in paragraph (1)(A) shall
			 ensure that each unaccompanied alien child—
					(A)receives emergency
			 medical care;
					(B)receives mental
			 health care in case of trauma;
					(C)has access to
			 psychosocial health services;
					(D)is provided
			 with—
						(i)a pillow, linens,
			 and sufficient blankets to rest at a comfortable temperature; and
						(ii)a bed and
			 mattress placed in an area specifically designated for residential use;
						(E)receives adequate
			 nutrition;
					(F)enjoys a safe and
			 sanitary living environment;
					(G)receives
			 educational materials; and
					(H)has access to at
			 least 3 hours of indoor and outdoor recreational programs and activities per
			 day.
					(c)Confidentiality
				(1)In
			 generalThe Secretary of Health and Human Services shall maintain
			 the privacy and confidentiality of all information gathered in the course of
			 providing care, custody, placement, and follow-up services to unaccompanied
			 alien children, consistent with the best interest of such children, by not
			 disclosing such information to other government agencies or nonparental third
			 parties, except as provided under paragraph (2).
				(2)Limited
			 disclosure of informationThe Secretary may only disclose
			 information regarding an unaccompanied alien child if—
					(A)the child
			 authorizes such disclosure and such is consistent with the child’s best
			 interest; or
					(B)the disclosure is
			 to a duly recognized law enforcement entity and is necessary to prevent
			 imminent and serious harm to another individual.
					(3)Written
			 recordAll disclosures under paragraph (2) shall be duly recorded
			 in writing and placed in the child’s file.
				5.Rulemaking and
			 enforcement
			(a)Regulations
				(1)Notice of
			 proposed rulemakingNot later than 60 days after the date of the
			 enactment of this Act, the Secretary shall issue a notice of proposed
			 rulemaking regarding the implementation of this Act.
				(2)Final
			 regulationsNot later than 180 days after the date of the
			 enactment of this Act, the Secretary shall promulgate regulations, which shall
			 be binding upon all detention facilities and short-term detention facilities,
			 to ensure that the detention requirements under sections 3 and 4 are fully
			 implemented and enforced and that all facilities comply with the
			 regulations.
				(b)Enforcement
				(1)In
			 generalThe Secretary shall enforce all regulations and standards
			 promulgated under subsection (a). Not later than 180 days after the date of the
			 enactment of this Act, the Secretary shall issue guidance to detention
			 facilities and short-term detention facilities to ensure compliance with all
			 the detention requirements under sections 3 and 4.
				(2)Investigation
					(A)GrievancesEach
			 detainee has the right to file grievances with the staff of detention
			 facilities, short-term detention facilities, and the Department of Homeland
			 Security, and shall be protected from retaliation for exercising such
			 right.
					(B)ReviewThe
			 Secretary shall—
						(i)review any
			 grievance or other complaint containing evidence that a detention facility or
			 short-term detention facility has violated any requirement under this
			 Act;
						(ii)issue a
			 determination in writing to the complainant indicating the Secretary’s findings
			 regarding the alleged violation not later than 30 days after receiving such
			 complaint;
						(iii)remedy any
			 violation not later than 30 days after issuing a determination under clause
			 (ii); and
						(iv)promptly advise
			 the complainant of the remedy referred to in clause (iii).
						(C)Written
			 responseIf the Secretary issues a written response under
			 subparagraph (B)(ii) indicating that no violation has occurred, such response
			 shall constitute final agency action for the purposes of section 702 of title
			 5, United States Code.
					(3)PenaltiesThe
			 Secretary shall enforce compliance with the detention requirements under
			 sections 3 and 4 by—
					(A)imposing financial
			 penalties upon detention facilities and short-term detention facilities that
			 are not in compliance with such requirements; and
					(B)terminating the
			 contracts of such facilities if such noncompliance persists.
					(4)Compliance
			 officer
					(A)DesignationEach
			 detention facility and short-term detention facility shall designate an officer
			 to ensure compliance with the provisions of this Act.
					(B)DutiesEach
			 officer designated under subparagraph (A) shall—
						(i)investigate all
			 evidence pertaining to a violation of this Act; and
						(ii)if
			 a violation is identified, remedy the violation within 30 days.
						(C)Judicial
			 reviewA detainee may not seek judicial review of the detention
			 facility’s determination until after the passage of the 30-day period, except
			 where irreparable harm would result.
					(c)Rule of
			 constructionNothing in the section may be construed to preclude
			 review of noncompliance with this Act under—
				(1)section 1331 or
			 2241 of title 28, United States Code; or
				(2)section 1979 of
			 the Revised Statutes (42 U.S.C. 1983).
				(d)Punitive
			 damagesNo individual may seek punitive damages for any violation
			 under this Act.
			6.Immigration
			 Detention Commission
			(a)AppointmentThe Secretary shall appoint and convene an
			 Immigration Detention Commission (referred to in this section as the
			 Commission), which shall be comprised of—
				(1)experts from United States Immigration and
			 Customs Enforcement, United States Customs and Border Protection, the Office of
			 Refugee Resettlement, and the Division of Immigration Health Services of the
			 Department of Health and Human Services; and
				(2)independent experts, in a number equal to
			 the number of experts appointed under paragraph (1), from nongovernmental
			 organizations and intergovernmental organizations with expertise in working on
			 behalf of detainees and other vulnerable populations.
				(b)DutiesThe Commission shall conduct independent
			 investigations, and evaluate and report on the compliance of detention
			 facilities, short-term detention facilities, and the Department of Homeland
			 Security with the detention requirements under sections 3 and 4.
			(c)Biennial
			 reportsNot later than 60
			 days after the end of the first fiscal year beginning after the date of the
			 enactment of this Act, and every 2 years thereafter, the Commission shall
			 submit a report containing the findings of its investigations and evaluations
			 under subsection (b) to—
				(1)the Committee on the Judiciary of the
			 Senate;
				(2)the Committee on Homeland Security and Governmental Affairs
			 of the Senate;
				(3)the Committee on the Judiciary of the House of
			 Representatives; and
				(4)the Committee on Homeland Security of the House of
			 Representatives.
				7.Death in custody
			 reporting requirement
			(a)In
			 generalIf an individual dies while in the custody of the
			 Department of Homeland Security or en route to or from such custody—
				(1)the supervising
			 official at the detention facility or short-term detention facility at which
			 the death took place shall immediately notify the Secretary of such death;
			 and
				(2)not later than 48
			 hours after receiving a notification under paragraph (1), the Secretary shall
			 report the death to—
					(A)the Office of the
			 Inspector General of the Department of Homeland Security; and
					(B)the Department of
			 Justice.
					(b)Report to
			 CongressNot later than 60 days after the end of each fiscal
			 year, the Secretary shall submit a report containing detailed information
			 regarding all the deaths of individuals in the custody of the Department of
			 Homeland Security during the preceding fiscal year to the committees set forth
			 in section 6(c).
			(c)ContentsThe
			 reports submitted under subsection (a)(2) and subsection (b) shall
			 include—
				(1)the name, gender,
			 race, ethnicity, and age of the deceased;
				(2)the date, time,
			 and location of death;
				(3)the law
			 enforcement agency that detained, arrested, or was in the process of arresting
			 the deceased;
				(4)a
			 description of the circumstances surrounding the death;
				(5)the status and
			 results of any investigation that has been conducted into the circumstances
			 surrounding the death; and
				(6)all medical
			 records of the deceased.
				
